Filed 2/19/15 P. v. Dennis CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                          D066391

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD253372,
                                                                     SCD254868)
MATTHEW MARK DENNIS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Charles R.

Gill, Judge. Affirmed.



         Gideon Margolis for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Matthew Mark Dennis appeals from the judgments following his guilty pleas in

two separate criminal prosecutions. Appointed appellate counsel filed a brief presenting

no argument for reversal, but inviting this court to review the record for error in

accordance with People v. Wende (1979) 25 Cal. 3d 436 (Wende). Dennis has not
responded to our invitation to file a supplemental brief. After having independently

reviewed the entire record for error as required by Anders v. California (1967) 386 U.S.
738 (Anders) and Wende, we affirm.

                                              I

                     FACTUAL AND PROCEDURAL BACKGROUND

       Dennis filed a single notice of appeal from the judgment in two separate criminal

cases against him.

       In the first case (case No. SCD253372), Dennis was charged with petty theft with

a prior theft conviction (Pen. Code, §§ 484, 666)1 and possession of paraphernalia used

for narcotics (Health & Saf. Code, § 11364.1, subd. (a)). The information further alleged

that Dennis had prison priors (§§ 667.5, 668) and two prior strikes (§§ 667, subd. (b)-(i),

1170.12, 668). The two prior strikes, which Dennis incurred in 2004, were for arson

(§ 451, subd. (b)) and domestic violence (§§ 273.5, 1192.7, subd. (c)(8)). According to

the probation officer's report, the petty theft occurred on January 12, 2014, when Dennis

shoplifted a bottle of rum, worth $23.99, from a supermarket. When Dennis was

arrested, police found a glass pipe in his pocket.

       On January 27, 2014, Dennis pled guilty to the petty theft with a prior theft

conviction, and the People dismissed the remainder of the complaint. The trial court

granted formal probation to Dennis, with the condition that he serve 180 days in local

custody, along with the payment of fines and restitution.



1      Unless otherwise indicated, all further statutory citations are to the Penal Code.
                                              2
       In the second case (case No. SCD254868), Dennis was charged with robbery

(§ 211). The information also alleged prison priors and the same two prior strikes that

were alleged in case No. SCD253372. According to the probation officer's report, the

robbery occurred on August 2, 2013, when Dennis entered a credit union, demanded that

the teller give him money, and left with $5,116. Dennis was not charged with the

robbery until March 2014, when he was identified as the perpetrator as the result of an

anonymous tip.

       Dennis pled guilty to the robbery on June 2, 2014. The trial court indicated when

taking Dennis's guilty plea that, during sentencing, it intended to strike one of Dennis's

prior strikes. In connection with sentencing, Dennis filed a motion to strike one or both

of his prior strikes. At the July 15, 2014 sentencing hearing, the trial court struck one of

Dennis's prior strikes and sentenced Dennis to a 12-year prison term. Dennis

subsequently made an ex parte motion to recall and modify his sentence, which the trial

court denied.

       During the sentencing on the robbery conviction (i.e., case No. SCD254868), the

parties agreed that the trial court should modify the sentence on the petty theft conviction

(i.e., case No. SCD253372) so that Dennis did not have to continue to remain on

probation in that case. Specifically, with the agreement of the parties, the trial court

ordered that the probation in case No. SCD253372 be modified to a 16-month prison

sentence, which Dennis would serve concurrently with the sentence for the robbery

conviction.



                                              3
       Dennis filed a combined notice of appeal from the judgment in cases

Nos. SCD253372 and SCD254868, and obtained certificates of probable cause from the

trial court for the appeal in both cases.

                                              II

                                        DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

       Pursuant to Anders, supra, 386 U.S. 738, counsel identified as a possible but not

arguable issue whether the trial court abused its discretion in declining to strike both of

Dennis's prior strikes.

       After we received counsel's brief, we gave Dennis an opportunity to file a

supplemental brief, but Dennis did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, including the issue suggested by counsel, has disclosed no

reasonably arguable appellate issue. Dennis has been adequately represented by counsel

on this appeal.




                                              4
                                  DISPOSITION

      The judgment is affirmed.


                                                IRION, J.
WE CONCUR:



BENKE, Acting P. J.



NARES, J.




                                       5